DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2021 has been entered.
 
Response to Amendment
Applicants’ amendment of the claim, filed on 09/29/2021, in response to the rejection of claims 1-6, 9-12, 14, 16-23, and 28 from the final office action (04/29/2021), by amending claims 1, 6, and 22 and adding new claims 29-30 is entered and will be addressed below.
The examiner notices Applicants did not cite support for the amendment.

Claim Interpretations
The following limitations are considered an intended use of the apparatus –
“An organic vapor jet printing” of claim 1, 
“wherein each source ampule contains the same material” of claim 2,

“wherein the at least one other source ampule comprises a different material source than a material source contained in each of the first plurality of source ampules” of claim 12,
“wherein at least two of the plurality of source ampules comprise a source of the same material” of claim 18,
“each source ampule of the plurality of source ampules containing a first source material” of claim 22

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-12, 14, 16-23, and 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added limitation “an OVJP printhead in fluid communication with the mixing chamber and physically separated from the plurality of source ampules and the plurality of heaters by a region within which no physical component of the OVJP deposition system is located” of claims 1 and 22 does not have support in Applicants’ Specification or drawing, as the “a region” as shown in Applicants’ remark on page 9. Fig. 5 clearly shows physical component at least pipes between the source ampules 503 and the mixing chamber 505 and between the mixing chamber 505 and the printhead 506. Furthermore, Fig. 5, a schematic illustration of the system, does not include all components in the system. There is also no specific disclosure that other physical components had to be excluded from the device.

The new limitations “wherein at least some of the sources, the mixing chamber, or a combination thereof are disposed outside a deposition chamber and the OVJP printhead is disposed within the deposition chamber” of claim 30 does not have support in Applicants’ Specification.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 9-12, 14, 16-23, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The newly added limitation “an OVJP printhead in fluid communication with the mixing chamber and physically separated from the plurality of source ampules and the plurality of heaters by a region within which no physical component of the OVJP deposition system is located” of claims 1 and 22, it is not clear what other physical component have to be excluded, for example, a valve? A flow meter? An elbow (for pipe connection)? A heater? A support? A vibration damper?
Also, this newly added limitation contradicts with “An organic vapor jet printing (OVJP) deposition system comprising”, which includes other physical component in the system. This also depends on the interpretation of the boundary of the OVJP deposition system.


Claim 1 and 22 will be examined inclusive all of the above interpretations.

Dependent claims 2-6, 9-12, 14, 16-21, 23, and 28-30 are also rejected under USC 112(a) and 112(b) at least due to dependency to rejected claims 1 and 22, respectively.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 9-12, 18-19, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shtein et al. (US 20110027481, hereafter ‘481).
‘481 teaches all limitations of:
Claim 1: device for organic vapor jet deposition (title, the claimed “An organic vapor jet printing (OVJP) deposition system comprising”, note organic material is an intended use of the apparatus):
In an embodiment of the device as depicted in FIG. 1, the device includes a nozzle 1, and an apparatus 2, with one or more source cells 4, integrally connected to 
the one or more source cells may be heated to generate the desired vapor pressure of the organic material within the one or more source cells … a separate heating element could be positioned around each individual source cell  ([0036], the claimed “a plurality of heaters, each heater of the plurality of heaters thermally coupled to one of the plurality of source ampules so that the temperature of each source ampule is controllable independently of each other source ampule via the heater thermally coupled to the source ampule”);
a mixing chamber 3 ([0027], the claimed “a mixing chamber in fluid communication with each of the plurality of source ampules”); 
the one or more nozzles 1 ([0027], Fig. 1 shows no other physical component except the OVJP deposition system, the claimed “an OVJP printhead in fluid communication with the mixing chamber and physically separated from the plurality of source ampules and the plurality of heaters by a region within which no physical component of the OVJP deposition system is located”).

	Claims 2, 10, and 18: an embodiment of the device can be used to pattern both single-component and doped organic thin films on a substrate ([0026], 2nd sentence, when depositing a single component it uses the claimed “wherein each source ampule contains the same material” of claim 2, “wherein each of the first plurality of source ampules contains a first source material” of claim 10, and “wherein at least two of the plurality of source ampules comprise a source of the same material” of claim 18, note the material used in various source cells is an intended use of the apparatus).
	Claim 3: the source cell 4 is in the form of a cylinder, which may be opened for the purpose of cleaning and filling with the organic material 11 ([0034], 4th sentence, the claimed “wherein each source ampule is refillable”).
	Claims 4 and 11: the apparatus is not in the form of a single-piece structure, but instead comprises one or more separate structures, wherein each structure contains one of the one or more source cells ([0030], therefore, some of the sources cell can be opened while others are in operation, the claimed “wherein each source ampule is removably connected to the control manifold such that the source ampule is replaceable in the system while the system is in operation” of claim 4, note operation inclusive heating, and “wherein the plurality of source ampules comprises at least one other source ampule not in the first plurality of source ampules” of claim 11).
	Claims 5 and 9: By carefully selecting the opening and closing of selected source-cell valves … for the selective patterned deposition of organic vapors  ([0031], allows gas flow sequentially through each of the plurality of source ampules” of claim 5 and “wherein the manifold allows transfer of gas from the carrier gas source to exactly one of the first plurality of source ampules at a time” of claim 9, see also claim 19 rejection below).
	Claim 6: the apparatus is not in the form of a single-piece structure, but instead comprises one or more separate structures, wherein each structure contains one of the one or more source cells ([0030]), both the apparatus and the source cells may have tapered geometries, such that the inlet and outlet ends of the apparatus and/or source cell would have different radii or dimensions ([0029], 2nd last sentence, see also [0033] and elsewhere for other distinctions, the claimed “further comprising an additional plurality of source ampules, wherein the control manifold allows gas flow sequentially through either the plurality of source ampules or the additional plurality of source ampules” again by controlling the valves manually).
Claim 12: an embodiment of the device can be used to pattern both single-component and doped organic thin films on a substrate ([0026], 2nd sentence), In a preferred embodiment of the invention, there are a plurality of source cells 4 to enable the deposition of multiple organic materials through a single mixing chamber 3 and nozzle 1  … this preferred embodiment of the invention could include a source cell 4 containing an organic dopant material … and another source cell 4 containing an organic host material ([0028], the claimed “wherein the at least one other source ampule 
	Claim 19: In another embodiment of the device, as shown in FIG. 4, the device can further include a selector 13 located next to the apparatus 2 which is capable of controlling the flow of carrier gas into each carrier gas inlet channel 5 ([0040], the claimed “wherein the control manifold is configured to automatically direct gas through at least one of the plurality of source ampules at a time”, note either the center bore 8 does not have a source cell or its source cell can be considered as an additional source ampule).
	Claim 21: the valve 7 and the heating element for each source cell 4 is in fluid and thermal communication through the pipe (the claimed “wherein at least a portion of each valve in fluid communication with one or more of the plurality of source ampules is in thermal communication with one or more of the plurality of heaters”).

Claim 22: device for organic vapor jet deposition (title, the claimed “An organic vapor jet printing (OVJP) deposition system comprising”, note organic material is an intended use of the apparatus):
In an embodiment of the device as depicted in FIG. 1, the device includes a nozzle 1, and an apparatus 2, with one or more source cells 4, integrally connected to the nozzle 1 via a mixing chamber 3 … the one or more nozzles 1 … a first valve 7 capable of controlling the flow of a carrier gas through the one or more source cells 4 
an embodiment of the device can be used to pattern both single-component and doped organic thin films on a substrate ([0026], 2nd sentence, when depositing a single component, the claimed “each source ampule of the plurality of source ampules containing a first source material”; note this is an intended use of the apparatus);
a mixing chamber 3 ([0027], the claimed “a mixing chamber in fluid communication with each of the plurality of source ampules”); and
the one or more nozzles 1 ([0027], Fig. 1 shows no other physical component except the OVJP deposition system, the claimed “an OVJP printhead in fluid communication with the mixing chamber and physically separated from the plurality of source ampules by a region within which no physical component of the OVJP deposition system is located”).
	Claim 23: the one or more source cells may be heated to generate the desired vapor pressure of the organic material within the one or more source cells … a separate heating element could be positioned around each individual source cell  ([0036], the claimed “further comprising: a plurality of heaters, each heater of the plurality of heaters .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14 and 29-30 rejected under 35 U.S.C. 103 as being unpatentable over ‘481, as being applied to claim 1 rejection above, in view of King et al. (US 20170104159, hereafter ‘159). (US 20090047429, is evidenced as the location of evaporation source relative to the deposition chamber).
‘481 is silent on location of the apparatus 2 relative to the deposition chamber. ‘481 does not teach the limitations of:
Claim 14: further comprising one or more valves, each of the one or more valves controlling flow of material between one or more of the source ampules and the mixing chamber.
Claim 29: wherein the control manifold is disposed outside a deposition chamber and at least some of the plurality of source ampules, the plurality of heaters, the mixing chamber, and the OVJP printhead are disposed inside the deposition chamber.  
Claim 30: wherein at least some of the sources, the mixing chamber, or a combination thereof are disposed outside a deposition chamber and the OVJP printhead is disposed within the deposition chamber. 

print head (Fig. 3, [0044], 3rd last sentence). ‘159 teaches that high-temperature valves 304 may be required around the source enclosures to achieve positive shutoff (Fig. 3, [0045], 2nd last sentence). Note each organic vapor sources 301 corresponds to a source cell 4 of ‘481 and are physically separated (Applicants’ argument during interview). In other words, the print head is inside the deposition chamber while the carrier gas valves (the control manifold), the vapor sources, possible the mixing chamber are outside of the deposition chamber.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have arranged the nozzle 1 inside the deposition chamber and the rest of the apparatus 2 of ‘481 outside the deposition chamber, as taught by ‘159. Furthermore, to have added valves between the organic vapor source and print head, as taught by ‘159, between the source cells and the mixing chamber of ‘159, a person of ordinary skill would have recognized the advantage of better control and service of each source cell. 

Applicants summarily concluded that the monolithic apparatus 2 cannot be arranged outside the deposition chamber. US 20090047429 is evidenced that this .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ‘481 and ‘159, as being applied to claim 14 rejection above, in view of Lei et al. (US 20030049933, hereafter ‘933).
The combination of ‘481 and ‘159 does not teach the limitations of:
Claim 16: further comprising a purge gas source in fluid communication with one or more of the source ampules via a dedicated gas line.

‘933 is an analogous art in the field of Apparatus for handling liquid precursor material for semiconductor processing (title), including metal -organic material ([0003]).  ‘933 teaches that Liquid TDMAT then flows through pneumatic valve 182 into vaporizer 184 (Fig. 3A, [0037], last sentence), In order to facilitate periodic purging of TDMAT-handling lines, valves, and other structures such as flowmeters and vaporizers, gas panel 110 further includes purge gas inlet port 164 ([0045], Fig. 3A shows the purge gas can be deliver to the vaporizer 184 in two different direction. 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added a purge gas line, as taught by ‘933, to the source cells 4 of ‘481, for the purpose of purging, as taught by ‘933 ([0045]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ‘481, as being applied to claim 1 rejection above, in view of Yanashima et al. (US 20050238806, hereafter ‘806).
‘481 does not teach the limitations of:
Claim 17: further comprising a balancing manifold in fluid communication with one or more of the plurality of source ampules, the source of carrier gas, or both.

‘806 is an analogous art in the field of Method for forming organic thin film (title), depositing a desired material on a substrate by evaporating a material ([0003]) This heating keeps the organic material (Alq3) in the gaseous state in the raw material container 25a (Fig. 1 [0029], 2nd sentence). ‘806 teaches a vent line 26 (having a valve V2) ([0023]) (same as Applicants’ balance manifold connected to an exhaust, see Fig. 8).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added a vent line 26 and valve V2, as taught by ‘806, to one or more source cell 4 of ‘481, for the purpose of venting the vapor when not to be deposited. Note this is similar to the purging of claim 16.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ‘481, as being applied to claim 19 rejection above, in view of Sinclair et al. (US 20090179157, hereafter ‘157).
‘481 teaches that an embodiment of the device can be used to pattern both single-component and doped organic thin films on a substrate ([0026], 2nd sentence). ‘481 does not explicitly teach the limitations of:
Claim 20: wherein the system automatically heats and directs carrier gas through exactly one source ampule at a time.

‘157 is an analogous art in the field of vapor delivery to devices under vacuum (title), for atomic layer deposition ([0009]). ‘157 teaches that a control system provided for the generation of vapor includes a controlled power circuit for varying the level of electrical heating of a selected vaporizer ([0028], 2nd last sentence), system may be prevented from heating and transmitting vapor from more than one vaporizer at a time (Fig. 2 or 3, [0073]), for the purpose of accurately control vapor stream ([0003]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added a control system that heated the source cells 4 of ‘481 one at a time, as taught by ‘157, for the purpose of accurately control vapor stream, as taught by ‘157 ([0003]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over ‘481, as being applied to claim 22 rejection above, in view of Sarigiannis et al. (US 20090214779, hereafter ‘779).
‘481 further teaches some limitations of:
Claim 28: In an embodiment of the device as depicted in FIG. 1, the device includes a nozzle 1, and an apparatus 2, with one or more source cells 4, integrally connected to the nozzle 1 via a mixing chamber 3 … the one or more nozzles 1 … a first valve 7 capable of controlling the flow of a carrier gas through the one or more source cells 4 ([0027]), the first valve 7 includes a plurality of source-cell valves, wherein each source-cell valve is associated with each carrier gas inlet channel 5 ([0031], the claimed “wherein the control manifold further comprises a plurality of gas lines, each of which provides the fluid connection between the source of carrier gas and the at least one of the source ampules”).

‘481 does not explicitly teach the limitations of:
Claim 28: the OVJP deposition system further comprising: a plurality of gas line heaters, each of which is thermally coupled to one of the plurality of gas lines, such that the temperature of each of the plurality of gas lines is controllable independently of each other of the plurality of gas lines.

‘779 is an analogous art in the field of MULTIPLE AMPOULE DELIVERY SYSTEMS (title), including organic vapors ([0303], 2nd last sentence). ‘779 teaches that heating zones (Z-1 to Z-16) (Fig. 5, [0102]), The programmable logic controller has an each of the carrier gas feed/vapor phase reagent delivery manifolds, each of the vessels, and the deposition chamber, in such a way that each of the sourcing gas manifolds are operable independently of one another, each of the carrier gas feed/vapor phase reagent delivery manifolds are operable independently of one another, and each of the vessels are operable independently of one another ([0132]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted independent control of each zone, including carrier gas feed, as taught by ‘779, to each carrier gas inlet channel 5 of ‘481, for the purpose of independent control, as taught by ‘779 ([0132]). 
Response to Arguments
Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive.
In regarding to claim interpretation, Applicants argue that each source ampule contains the same material is a structure because the claim cite it, see the middle of page 8.
This argument is found not persuasive.
	The material used in each ampoule is consumed in the apparatus and refilled. Any apparatus with refilled capability can be used with the same material or different materials. The material being consumed is an intended use of the apparatus.
In regarding to 112(b) rejection of claim 1, Applicants’ amendment does not overcome the rejection, but also introduce 112(a) issue.   

In regarding to 102 rejection, Applicants argue ‘481’s source ampules are disposed within a monolithic structure, at least a part of which fills the space between the ampules and the OVJP nozzle, see page 9.
This argument is found not persuasive.
Applicants’ amended claims 1 and 22 are very unclear as discussed in 112(b) rejection above (besides lack of support). Furthermore, the monolithic structure 2 is the OVJP deposition system and no other physical component anywhere within the OVJP deposition system.
In regarding to new claims 29 and 30, Applicants summarily assert that ‘481 teaches away from any component outside the deposition chamber.
This argument is found not persuasive.
The examiner found nowhere ‘481 teaches away from any component outside the deposition chamber. ‘429 is evidenced for the location of vapor source relative to chamber. US 20180290168 is also cited for most components outside of chamber except showerhead (Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180290168 is also cited for most components outside of chamber except showerhead (Fig. 1).

US 9054268 is cited for valves 41 downstream of vapor source containers 2 (Fig. 3). US 20130269613 is cited for a purge gas 310 in addition to carrier gas 304 for precursor apparatus 181 (Fig. 3). US 20110151121 is cited for a manifold to exhaust of evaporator 104 (Fig. 1, balancing manifold). US 20110045196 teaches all the material of ‘481 and computer control ([0055], last sentence).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/KEATH T CHEN/Primary Examiner, Art Unit 1716